TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00130-CV




                                 In re Donald Dwane Arnold




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              Relator Donald Dwane Arnold has filed his motion to stay and petition for writ of

mandamus. See Tex. R. App. P. 52.8, 52.10. Having reviewed the petition and record filed, we

overrule the motion to stay and deny the petition for writ of mandamus.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: March 9, 2007